COLLIER, C. J.
In Parker et al. v. Haggerty, 1 Ala. R. 632, a witness stated, that S occupied a lot under P, and as his tenant. This court said, “ The answer, instead of stating facts, states a conclusion of law from facts, which the witness knew himself, or had heard from others. Whether the relation of landlord and tenant existed between P and S, the jury could alone determine, under the direction of the court, as to the law arising out of the facts;” consequently the evi*251dence was adjudged inadmissible. This case is more analogous to that now at bar,-upon the point we are considering, than either of the others embraced by the plaintiff’s citations. Yet, in principle they are altogether dissimilar. The question whether the relation of landlord and tenant exists, is frequently easy of solution, sometimes it depends upon a variety of facts and considerations; but whether the facts be complicated or simple, they should be referred to a jury, with appropriate instructions upon the law. So it is sometimes a point of nicety, whether a partnership has been formed, and the liability of the parties inter se, or in respect to third persons. But whether a number of individuals associated themselves together, with the view of accomplishing a definite purpose, is certainly a distinct fact, and a witness who is informed upon the point, may respond affirmatively, or negatively, to such inquiry. If the adverse party is dissatisfied, he may, upon a further examination, interrogate the witness specially, and do away the effect of the first answer, if it was unadvisedly given. Hence we conclude that upon the first point, the law was correctly ruled.
2. It cannot be predicated of the reduction of the stage fare, about the last of 1848, or the beginning of the next year, that the line had become unprofitable, and consequently, the defendant, Aikin, was induced to deny his connection with its ostensible proprietors. The reduction of the charge for passengers, upon the establishment of an opposition line, only proves, that that previously fixed was too high. Such testimony is too inconclusive, and farfetched, to authorize a jury to say, that declarations of the defendant, elicited by the plaintiff himself, are untrue, when they do not conflict with it. It will not do to say, that the testimony should go to the jury, that they may judge of its effect; if it is irrelevant, or leads to no result, it is the duty of the court to exclude it, that the jury may not be misled or embarrassed by it.
3. The promise of four horses to the Defiance line, or rather W. W. Snow & Co. is somewhat equivocal, but certainly does not necessarily shorv, that he was to give them, or that they were to constitute either apart, or the whole, of his contribution to the stock of the company. It may with equal propriety be assumed, that he promised to sell the concert) *252four horses. For the purpose of resolving the doubt, and relieving himself from the presumption, (if it could be indulged,) of being a partner, we can conceive of no objection to the proof, that Aikin sold three horses to an agent of the company, at an agreed price.
This view is decisive of the case ; the judgment is therefore affirmed,